Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 1 of 15 PagelD: 9277
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 1 of 15 PagelD: 9256

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Civil Action: 16-cv-881 (KM) (ESK)

[PROPOSED] ORDER
PRELIMINARILY APPROVING
BOSCH CLASS ACTION
SETTLEMENT, PROVISIONALLY
CERTIFYING NATIONWIDE
SETTLEMENT CLASS, APPROVING
CLASS NOTICE PROGRAM, AND
SCHEDULING A FAIRNESS
HEARING

IN RE MERCEDES-BENZ EMISSIONS
LITIGATION

ELECTRONICALLY FILED

 

 

Before the Court is the Settlement Class Representatives’ Motion for Preliminary
Approval of Class Settlement and Direction of Notice under Rule 23(e) (the “Motion”.

WHEREAS, a proposed Class Action Agreement (the “Bosch Settlement’) has
been reached between Class Counsel on behalf of a defined proposed Class of current and
former owners and lessees of certain model year 2009-2016 Mercedes-Benz and
Freightliner BlueTEC II diesel vehicles sold or leased, and registered, in the United
States or its territories, and Robert Bosch GmbH and Robert Bosch LLC (together, the
“Bosch Defendants”), which resolves certain claims against the Bosch Defendants

pertaining to the Subject Vehicles listed below:

 
E250
E350
GL320
GL350
GLE300d
GLE350d
GLK250
ML250
ML320
ML350
R320
R350
$350

BlueTEC II Diesel Vehicles

Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 2 of 15 PagelD: 9278
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 2 of 15 PagelD: 9257

2014-2016
2011-2013
2009
2010-2016
2016
2016
2013-2015
2015
2009
2010-2014
2009
2010-2012
2012-2013

Mercedes-Benz or Freightliner
Sprinter (4-cylinder
Mercedes-Benz or Freightliner
Sprinter (6-cylinder 2010-2016

WHEREAS, the Court, for the purposes of this Order, adopts all defined terms as

2014-2016

 

set forth in the Bosch Settlement;

WHEREAS, the Bosch Defendants do not oppose the Court’s entry of the
proposed Preliminary Approval Order;

WHEREAS, the Court finds that it has jurisdiction over the Action and each of
the Parties for purposes of settlement and asserts jurisdiction over the Settlement Class
Representatives for purposes of considering and effectuating the Bosch Settlement;

WHEREAS, the Court, having reviewed and considered all of the submissions,
briefs, reports, declarations, and presentations made and submitted in connection with the
Motion; and

WHEREAS, this Court has fully considered the record and the requirements of

law, and good cause appearing;

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 3 of 15 PagelD: 9279
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 3 of 15 PagelD: 9258

IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Bosch
Settlement (including all terms of the Bosch Settlement and exhibits thereto) is hereby
PRELIMINARILY APPROVED. The Court further finds and orders as follows:

1. The Bosch Settlement was the result of the Parties’ good-faith
negotiations. Plaintiffs, by and through Class Counsel, conducted an investigation into
the facts and law relating to the matters alleged in their Complaint. There was also
extensive pretrial discovery, including depositions, the production of thousands of
documents, written responses to dozens of written discovery requests, and multiple
litigated discovery disputes. The Bosch Settlement was entered into by experienced
counsel and only after extensive arm’s length negotiations with the aid of the Mediator,
the Honorable Edward Infante (Ret.). The Bosch Settlement appears to be the product of
intensive, thorough, serious, informed, and non-collusive negotiations overseen by an
experienced mediator; has no obvious deficiencies; and does not improperly grant
preferential treatment to the Settlement Class Representatives or segments of the Class.
The Bosch Settlement provides meaningful relief to the Class in the form of monetary
compensation, and allows the Class to avoid significant costs, uncertainties, delays, and
other risks associated with continued litigation, trial, and/or appeal. The Court also
expressly finds the Bosch Settlement is not the result of collusion.

2. On September 16, 2020, in connection with the Mercedes Settlement in
this Action, the Court provisionally certified, for settlement purposes only and subject to
final findings and ratification in the Final Approval Order and the occurrence of the

Effective Date, a nationwide Class, including territories of the United States, of all

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 4 of 15 PagelD: 9280
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 4 of 15 PagelD: 9259

Persons who (1) on or before the Settlement Announcement Date owned or leased, and
Registered, a Subject Vehicle, or (2) after the Settlement Announcement Date begin
owning or leasing, and Register, a Subject Vehicle for which an Approved Emission
Modification has not been installed. The following entities and individuals are excluded
from the Class:

(a) The Mercedes Defendants and their officers, directors, and
employees; the Mercedes Defendants’ corporate affiliates and corporate affiliates’
officers, directors, and employees; their distributors and distributors’ officers, directors,
and employees;

(b) Judicial officers and their immediate family members and
associated court staff assigned to this case;

(c) Persons who have settled with, released, or otherwise had claims
adjudicated on the merits against the Mercedes Defendants arising from the same
allegations or circumstances as the BlueTEC Diesel Matter (as that term is defined in the
Mercedes Settlement); and

(d) All Persons otherwise in the Class who timely and properly

exclude themselves from the Class as provided in the Mercedes Settlement.

Notwithstanding anything else in the Bosch Settlement, the following Persons are not
eligible to and shall not receive any compensation form the Bosch Defendants under the

Bosch Settlement: the Bosch Defendants and their officers, directors, and employees,

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 5 of 15 PagelD: 9281
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 5 of 15 PagelD: 9260

and the Bosch Defendants’ corporate affiliates and those corporate affiliates’ officers,
directors, and employees.
3. The Court reaffirms, for settlement purposes only, that all requirements of
Fed. R. Civ. P. 23(a) and (b)(3) have been satisfied for this Class, and finds that the
certified Class is appropriate to evaluate the Bosch Settlement and the Mercedes
Settlement.
4, This Court reaffirms that the requirements of Rule 23(a) are satisfied for
settlement purposes only, as follows:
(a) Pursuant to Fed. R. Civ. P. 23(a)(1), the Class is so numerous that
joinder of all members is impracticable;
(b) Pursuant to Fed. R. Civ. P. 23(a)(2) and 23(c)(1)(B), the Court
determines that there are common issues of law and fact for the Class;
(c) Pursuant to Fed. R. Civ. P. 23(a)(3), the claims of the Settlement
Class Representatives are typical of the claims of the Class Members; and
(d) Pursuant to Fed. R. Civ. P. 23(a)(4), the Settlement Class
Representatives will fairly and adequately protect and represent the interests of all of the
Class Members, and the interests of the Settlement Class Representatives are not
antagonistic to those of the Class. The Settlement Class Representatives are represented
by counsel who are experienced and competent in the prosecution of complex class
action litigation.
5. The Court further reaffirms that the requirements of Rule 23(b)(3) are

satisfied for settlement purposes only, as follows:

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 6 of 15 PagelD: 9282
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 6 of 15 PagelD: 9261

(a) Questions of law and fact common to the Class Members, as
described above, predominate over questions that may only affect individual Class
Members;

(b) A class action is superior to all other available methods for the fair
and efficient adjudication of this controversy; and

(c) The Class is ascertainable.

6, The Court confirms its appointment of the firms Carella, Byrne, Cecchi,
Olstein, Brody & Agnello, PC; Hagens Berman Sobol Shapiro LLP; and Seeger Weiss
LLP as counsel for the Class pursuant to Rule 23(g). The Court has considered all of the
factors listed in Rule 23(g)(1) and finds that these firms are competent and capable of
exercising their responsibilities as Class Counsel for the provisionally certified settlement
Class, will fairly and adequately represent the interests of the Class under Rule 23(a)(4),
have done so, and are adequate under Rule 23(g)(1) and (4) to implement and complete
the settlement process.

7. The Court reaffirms its designation of the following as Settlement Class
Representatives: Catherine Roberts, Adrian Clive Roberts, Keith Hall, Susan Albers,
John Lingua, Bobby Hamilton, Scott Morgan, Maryana Melnyk, Jeff Findlay, Gustavo
Fraga-Errecart, Hassan Zavareei, Terry Garmey, Charles Wolford, Craig Thorson,
Richard Yanus, Thomas Weiss, John Laurino, Freddie T. Holbrook, Robert Trepper,
Andrew Deutsch, Wendell A. Dingle, Caroline A. Ledlie, Shelby A. Jordan, Seid

Dilgisic, Tiffany Knight, Ulyana Lynevych, Michael Medler, Robert Gershberg,

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 7 of 15 PagelD: 9283
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 7 of 15 PagelD: 9262

Randolph Rolle, Melanie Johnson, Lars Dannberg, Walter Louis, Jr., and Vincent
Minerva.

8. The Court finds that it will likely be able to approve the proposed Bosch
Settlement under Rule 23(e)(2). The Court furthermore finds that it will likely be able to
certify the class for purposes of judgment on the proposal, for the reasons discussed
above.

9. The Court reaffirms that the content, format, and method of disseminating
notice, as set forth in the Motion, the Declaration of JND Legal Administration, the
Bosch Settlement, and the proposed Long Form Notice, Short Form Notice, and
Supplemental Notice of Class Benefits (collectively, the “Class Notice Documents”) —
including direct First Class mailed notice to all known members of the Class deposited in
the mail as provided under the Preliminary Approval Order entered on September 16,
2020 for the Mercedes Settlement [Dkt. No. 304]—is the best notice practicable under
the circumstances and satisfies all requirements provided in Rule 23(c)(2)(B). Certain
aspects of the Bosch Settlement and the Mercedes Settlement are related. The content of
the Long Form Notice, Short Form Notice, and Supplemental Notice of Class Benefits
preliminarily approved in Dkt. No. 304 therefore will be modified to each address both
the Bosch Settlement and the Mercedes Settlement. This will reduce the possibility of
confusion from multiple notices and will avoid unnecessary expense. The Court
approves such modifications, and hereby directs that the modified notice be disseminated
in the manner previously approved in the Preliminary Approval Order entered on

September 16, 2020 for the Mercedes Settlement [Dkt. No. 304] under Rule 23(e)(1).

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 8 of 15 PagelD: 9284
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 8 of 15 PagelD: 9263

10. The Court directs that pursuant to Fed. R. Civ. P. 23(e)(2), a Fairness
Hearing shall take place on a date and time to be stated in the Class Notice Documents,
which shall be the same date as the Fairness Hearing for the Mercedes Class Action
Settlement (approximately 110 days after the Notice Date), at the United States District
Court for the District of New Jersey, located at the Martin Luther King Building &
United States Courthouse, 50 Walnut Street, Newark, NJ 07102, before this Court, to
determine whether the proposed Bosch Settlement is fair, reasonable, and adequate, and
whether it should be finally approved by the Court, and whether the Released Claims
should be released pursuant to the Bosch Settlement. The Court may, in its discretion,
determine to hold the hearing remotely, via Zoom or other equivalent remote platform.
In the event the Court determines to do so, instructions concerning the hearing will be
posted on the docket and the Settlement Website. The Court will also address Class
Counsel’s application for an award of Attorneys’ Fees and Expenses and Incentive
Awards for the Settlement Class Representatives in connection with the Bosch Settlement
(collectively, the “Fee Application”) at that time. Papers in support of final approval of
the Bosch Settlement and the Fee Application shall be filed with the Court according to
the schedule set forth in Paragraph 16 below. The Fairness Hearing may be postponed,
adjourned, or continued by order of the Court without further notice to the Class. After
the Fairness Hearing, the Court may enter a Final Approval Order and Final Judgment in
accordance with the Bosch Settlement that will adjudicate the rights of the Class

Members with respect to the claims being settled.

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 9 of 15 PagelD: 9285
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 9 of 15 PagelD: 9264

11. Persons wishing to object to the Bosch Settlement and/or be heard at the
Fairness Hearing shall follow the procedures in Paragraph 10 of the Preliminary
Approval Order entered on September 16, 2020 for the Mercedes Settlement [Dkt. No.
304], and any written objections shall also be served on:

Counsel for the Bosch Defendants:

Matthew D. Slater.

CLEARY GOTTLIEB STEEN & HAMILTON LLP

2112 Pennsylvania Ave., NW
Washington, DC 20037

Any Class Member who does not timely file and serve a notice of intent to object, and
any witness not identified in the notice of intent to object, shall not be permitted to appear
at the Fairness Hearing, except for good cause shown.

12. Members of the Class who elect not to participate in the Bosch Settlement
must submit a written request for exclusion that is postmarked within 60 days of the
Notice Date, in accordance with Paragraph 11 of the Preliminary Approval Order entered
on September 16, 2020 for the Mercedes Settlement [Dkt. No. 304]. The Settlement
Administrator will provide bi-weekly summary reports and copies of all opt-out requests
to Class Counsel, the Bosch Defendants’ Lead Counsel, and the Mercedes Defendants’
Lead Counsel. Opt-out requests that are signed by an attorney but not by the Person
requesting to be excluded from the Class are invalid. Opting out of the Class will result
in exclusion from the Bosch Settlement and the Mercedes Settlement.

13. Any Class Member failing to properly and timely mail such a written
notice of exclusion shall be automatically included in the Class and shall be bound by all

the terms and provisions of the Bosch Settlement and the Mercedes Settlement, including

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 10 of 15 PagelD: 9286
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 10 of 15 PagelD: 9265

the Release and the Final Approval Order(s) for the Bosch Settlement and the Mercedes
Settlement. The Parties and the Mercedes Defendants retain discretion to determine
whether any opt-out requests comply with the requirements stated in this order. The
Court shall resolve any disputes amongst the Parties and/or the Mercedes Defendants
regarding opt-outs and opt-out procedures.

14. Opting out and objecting are mutually exclusive options. Any Person who
opts out may not also object to the Bosch Settlement, and any objection filed by a Person
who has opted out will be disregarded.

15. The Court finds that the Claim Form attached to the Bosch Settlement as
Exhibit 4, and the amount of time provided to Class Members to submit Valid Claims for
Class Member Payments, are fair, reasonable, and adequate.

16. | JND Legal Administration is hereby appointed as the Settlement
Administrator and shall perform all of the duties of the Settlement Administrator set forth
in the Bosch Settlement.

17. | The Court adopts the following schedule for disseminating notice, filing
claims, requesting exclusions from the class, filing objections to the Bosch Settlement,
filing the motion for final approval, and application for fees and expenses. The Court

directs the Parties to insert calendar dates in the Class Notice Documents based on the

10

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 11 of 15 PagelD: 9287
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 11 of 15 PagelD: 9266

actual Notice Date; in the event a date would fall on a weekend or holiday, the parties

shall use the next business day.

 

Class Notice Program and Claims Period
begins

Simultaneous with the Mercedes Class
Action Settlement Notice

 

Motion for Attorneys’ Fees and Expenses
Application filed

30 days after Notice Date

 

Objection and Opt-Out Deadline

60 days after Notice Date

 

Motion for Final Approval filed

90 days after Notice Date

 

Fairness Hearing

110 days after Notice Date

 

 

 

 

18. The deadlines set forth in this Preliminary Approval Order and the Class
Notice Documents, including, but not limited to, the date of the Fairness Hearing, may be
extended by Order of the Court, for good cause shown, without further notice to members
of the Class, except that notice of any such extensions shall be included on the Settlement
Website. Members of the Class should check the Settlement Website regularly for
updates and further details regarding extensions of these deadlines.

19. Pending the Fairness Hearing, all litigation and discovery proceedings in
the Action pertaining to the Bosch Defendants, other than proceedings necessary to carry
out or enforce the terms and conditions of the Bosch Settlement and this Preliminary
Approval Order, are stayed pending further order of the Court.

20. Pending final determination of whether the Bosch Settlement should be
approved, the Settlement Class Representatives and members of the Class, or any of

them, are prohibited from directly, indirectly, derivatively, in a representative capacity, or

1]

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 12 of 15 PagelD: 9288
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 12 of 15 PagelD: 9267

in any other capacity, commencing, prosecuting, or continuing any other action in any
forum (state or federal) against any of the Released Parties in any court or tribunal
asserting any of the Released Claims (as that term is defined in the Bosch Settlement).

21. Class Counsel and the Bosch Defendants’ Lead Counsel are authorized to
take, without further Court approval, all necessary and appropriate steps to implement the
Bosch Settlement including the approved Class Notice Program as well as any additional
notice the Parties deem necessary.

22. Class Counsel and Bosch Defendants’ Lead Counsel are hereby authorized
to use all reasonable procedures in connection with approval and administration of the
Bosch Settlement that are not materially inconsistent with the Preliminary Approval
Order or the Bosch Settlement, including making, without further approval of the Court,
minor changes to the Bosch Settlement, to the form or content of the Long Form Notice,
Short Form Notice, or other notice materials, or to any other exhibits that the Parties (and
the Mercedes Defendants, for changes to the notice materials) jointly agree are
reasonable or necessary.

23. For the Mercedes Settlement, the Court authorized the Settlement
Administrator through data aggregators or otherwise, to request, obtain, and utilize
vehicle registration information from the Department of Motor Vehicles for all 50 states,
the District of Columbia, Puerto Rico, Guam, the U.S. Virgin Islands and all other United
States territories and/or possessions for the purposes of determining the identity of and
contact information for purchasers and lessees of Subject Vehicles. Vehicle registration

information includes, but is not limited to, owner/lessee name and address information,

12

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 13 of 15 PagelD: 9289
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 13 of 15 PagelD: 9268

registration date, year, make, and model of the vehicle. The Settlement Administrator
was ordered to take all necessary steps to have this information in its possession by
October 15, 2020, and the Departments of Motor Vehicles were asked to cooperate with
the Settlement Administrator in complying with the Preliminary Approval Order entered
September 16, 2020 for the Mercedes Settlement. The Settlement Administrator’s work
will facilitate the combined notice for the Mercedes Settlement and the Bosch Settlement.
The Court therefore reaffirms its order to the Settlement Administrator, and asks the
Departments of Motor Vehicles to continue to cooperate with the Settlement
Administrator in complying with the Court’s order.

24. Due to the interrelationship of these proceedings with notices and other
matters related to the preliminarily-approved Mercedes Settlement in this same action,
the Court finds good cause to expedite implementation of this Preliminary Approval
Order—including quick retrieval of vehicle registration and contact information from the
Departments of Motor Vehicles to facilitate prompt class notice, as referenced above. As
such, this Preliminary Approval Order shall be deemed approved, accepted, and ordered
by the Court until and unless there is a timely objection and the Court explicitly sustains
that objection. Furthermore any objection or other motion relating to this Preliminary
Approval Order must be filed within 5 days of the date of this Preliminary Approval
Order. Further, any response must be filed within 5 days of the objection or other
motion. No further briefing relating to an objection or other motion regarding this

Preliminary Approval Order will be allowed, unless ordered by the Court. The Court will

13

 
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 14 of 15 PagelID: 9290
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 14 of 15 PageiD: 9269

endeavor (consistent with its calendar) to expeditiously adjudicate any objection or other
motion.

25. In the event the Court does not grant final approval to the Bosch
Settlement, or if for any reason the Parties fail to obtain a Final Approval Order as
contemplated in the Bosch Settlement, or the Bosch Settlement is terminated pursuant to
its terms for any reason, or the Effective Date does not occur for any reason, then the
following shall apply:

(a) All orders and findings entered in connection with the Bosch
Settlement shall become null and void and have no force and effect whatsoever, shall not
be used or referred to for any purposes whatsoever, and shall not be admissible or
discoverable in this or any other proceeding;

(b) This Preliminary Approval Order shall be vacated automatically,
and the Action shall proceed as though the provisional Class certification had never been
reaffirmed in connection with the Bosch Settlement and as though the related findings
had never been made;

(c) Nothing contained in this Preliminary Approval Order is, or may
be construed as, a presumption, concession, or admission by or against the Bosch
Defendants or the Settlement Class Representatives of any default, liability, or
wrongdoing as to any facts or claims alleged or asserted in the Action, or in any actions
or proceedings, whether civil, criminal or administrative, including, but not limited to,

factual or legal matters relating to any effort to certify the Action as a class action;

14
Case 2:16-cv-00881-KM-ESK Document 308 Filed 10/21/20 Page 15 of 15 PagelD: 9291
Case 2:16-cv-00881-KM-ESK Document 306-4 Filed 10/16/20 Page 15 of 15 PagelD: 9270

(d) | Nothing in this Preliminary Approval Order or pertaining to the
Bosch Settlement, including any of the documents or statements generated or received
pursuant to the Claims Program, shall be used as evidence in any further proceeding in
this Action, including, but not limited to, motions or proceedings seeking treatment of the
Action as a class action;

(e) All of the Court’s prior Orders having nothing whatsoever to do
with the Bosch Settlement shall, subject to this Preliminary Approval Order, remain in
force and effect; and

(f) The Parties will be returned to their positions status quo ante as of
the date immediately before the Parties’ execution of the Bosch Settlement.

26. The Court shall retain continuing jurisdiction over these proceedings for

the benefit of the Class in accordance with this Preliminary Approval Order.

hb Vat.

ag

Ty. Dennis M. Cavanaugh, U.S.DJ.
(Ret.)
Special Master

IT IS SO ORDERED.

  

 

15

 
